Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,848,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claims 1-20, of the present application is a broader version of the claimed invention, claims 1-39, of the above identified U.S. Patent with similar intended scope.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jez et al 7,795,582.
	Jez et al disclose a luminaire, transceiver 29, comprising an electronic sensor (36, 250) having a sensor/luminaire housing (40) in thermal communication with a heat sink (200).  The electronic sensor comprises driver circuitry (controller/computer 28 with wired or wireless link, current regulation circuitry, at least column 5).  The heat sink is configured to thermal insulate the electronic sensor (at least columns 5-6).  The electronic sensor includes a temperature sensor.  The sensor housing includes at least one wall (at least Fig. 2) defining cavity for accepting the sensor.  The heat sink forms at least a portion of the at least one wall (at least column 6).  The at least one wall includes an aperture (54, 55, 56) receiving optics (30, 31, 32, 44) of the sensor.  The heat sink comprises a plurality of heat dissipation structures, i.e., fins (at least Fig. 5).  The luminaire comprising thermal insulating material (i.e., epoxy, insulating bushings) in the housing.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jez et al 7,795,582.
	With respect to claim 9, although Jez et al disclose the use of wired or wireless link for the operation/performances of the luminaire but lack a clear inclusion of an antenna as claimed, it would have been included at least for the known wireless link/communication, however, if not, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jez et al accordingly in order to provide a complete portion for the wireless communication link. 
	With respect to claim 19, although the disclosed sensor of Jez et al includes an electromagnetic radiation generating/detection sensor but lack a clear inclusion of an image sensor as claimed, the use of an imaging sensor in an optical system would have been known in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jez et al accordingly in order to provide a suitable use of the luminaire, if so desired.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Campbell 9,618,394 discloses an optical detection system having a sensor housing with a heat sink.


   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878